     Case 3:21-cv-01447-BEN-DEB Document 9 Filed 09/21/21 PageID.70 Page 1 of 4



1
2                                                                  FILED
3                                                                  SEP 21 202\
4                                                            !..         RIC'1'COURT

 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   WALLY HERNANDEZ, an individual,             )    Case No.: 3:21-cv-1447-BEN-KSC )
12                      Plaintiff,               )    ORDER GRANTING IN PART
                                                 )    STIPULATION TO SUBMIT
13   V.                                          )    ENTIRE ACTION TO
14                                               )    ARBITRATION
     DOLLAR TREE STORES, INC., a
15   California corporation; and DOES 1-25,

16                      Defendant.                    [ECF No. 8)

17 I.     INTRODUCTION
18        Plaintiff WALLY HERNANDEZ, an individual ("Plaintiff'), brings this action
19 against Defendant DOLLAR TREE STORES, INC., a California corporation
20 ("Defendant") seeking relief arising out of Plaintiffs employment with Defendant. ECF
21 No. 1 at 2,   ,r 2. Before the Court is the Stipulation to Submit the Entire Action to
22 Arbitration (the "Joint Motion"). ECF No. 8. After considering the papers submitted,
23 supporting documentation, and applicable law, the Court GRANTS IN PART the Joint
24 Motion.
25 II.     BACKGROUND
26         A.    Statement of Facts
27         Plaintiff alleges that he began his employment with Defendant around November
28 2015, as a part-time stocker and retail associate at Defendant's retail store in Encinitas,

                                                -1-
                                                                                 3:2 l-cv-1447-BEN-KSC
     Case 3:21-cv-01447-BEN-DEB Document 9 Filed 09/21/21 PageID.71 Page 2 of 4


1
                                  ,r 15. In February 2016, Defendant promoted Plaintiff to
     California. ECF No.1-2 at 4, 1
2
  a part-time Assistant Manager. Id. at 4, ,r 16. In September 2018, Defendant again
3
  promoted Plaintiff to a full-time Assistant Manager. Id. at 4, ,r 17. Plaintiff alleges that
 4
     once the COVID-19 pandemic began, Defendant did not enforce the mask mandate, and
 5
     on October 15, 2020, Defendant terminated Plaintiff in retaliation for his speaking up
 6
     about Defendant not requiring its customers to comply with the mask mandate. Id. at 5-
 7
     7, ifif 22-30.
 8
              B.      Procedural History
 9
              On July 1, 2021, Plaintiff filed a Complaint against Defendant in the Superior Court
10
     of the State of California, County of San Diego, Case No. 37-2021-00028319- CU-OE-
1l
         CTL, alleging three causes of action for (1) wrongful discharge in violation of public
12
     policy, CAL. LAB. CODE §§ 6400 et seq.; Cal. Code Regs. Tit. 8, §§ v3380, 5141; (2)
13
     retaliation, CAL.LAB. CODE§ 1102.5; and (3) intentional infliction of emotional distress.
14
     ECF No.1 at 2, ,r,r 1-2; see also Complaint, ECF No. 1-2.
15
              On August 10, 2021, Defendant timely filed an Answer. ECF No.1-2 at 21-25. On
16
     August 13, 2021, Defendant timely removed the case on the basis of diversity jurisdiction,
17
     ECF No. 1 at 2, and filed its Answer in federal court, see ECF No.2.
18
              On September 10, 2021, the parties filed the instant stipulation. ECF No.6.
19
     III.     LEGAL STANDARD
20
              Where a plaintiff files suit "in any of the courts of the United States upon any issue
21
     referable to arbitration under an agreement in writing for ...arbitration, the court in which
22
     such suit is pending, upon being satisfied that the issue ... is referable to arbitration ...
23
     shall on application of one of the parties stay the trial of the action until such arbitration."
24
     9 U.S.C.§ 3. Under the Federal Arbitration Act ("FAA "), 9 U.S.C.§ 1 et seq., arbitration
25
     agreements "shall be valid, irrevocable, and enforceable, save upon such grounds that exist
26
27   I
         Unless otherwise indicated, all page number references are to the ECF-generated
28 page number contained in the header of each ECF-filed document.

                                                    -2-
                                                                                 3:21-cv-1447-BEN-KSC
     Case 3:21-cv-01447-BEN-DEB Document 9 Filed 09/21/21 PageID.72 Page 3 of 4



 1
     at law or in equity for the revocation of a contract." 9 U. S.C. § 2. "Once the court has
2
     determined that an arbitration agreement relates to a transaction involving interstate
 3
     commerce, thereby falling under the FAA, the court's only role is to determine [ 1] whether
4
     a valid arbitration agreement exists and [2] whether the scope of the dispute falls within
5
     that agreement." Ramirez v. Cintas Corp., No. C 04-00281JSW, 2005WL 2894628, at
6
     *3 (N.D. Cal. Nov. 2, 2005) (citing 9U.S.C. § 4; Chiron Corp. v. Ortho Diagnostic Sys.,
 7
     Inc., 207F.3d 1126, 113 0(9th Cir. 2000) ).
 8
     IV.   DISCUSSION
 9
           The Parties seek a Court Order approving the Parties' Stipulation to Submit the
10
      Case to Arbitration. E CF No. 6. The Parties indicate that during his employment,
11
     Plaintiff signed a Mutual Agreement to Arbitrate Claims. Id. at 2:9-13. The parties ask
12
     the Court to retain jurisdiction of the case to enforce the Stipulation to Arbitrate; enforce
13
     any arbitration award; and "perform any other roles as permitted by the Federal
14
     Arbitration Act." Id. at 2:17-20, 3:1-6.
15
           "[A] district court may either stay the action or dismiss it outright when ... the
16
     court determines that all of the claims raised in the action are subject to arbitration."
17
     Johnmohammadi v. Bloomingdale's, Inc., 755F.3d 1072, 1073 -74 (9th Cir. 2014); see
18
     also Sparling v. Hoffman Constr. Co., 864F.2d 63 5, 63 8, 641(9th Cir. 1988) (affirming
19
     the district court's dismissal of one the plaintiffs claims because the parties agreed to
20
     submit those claims to arbitration, and no nonarbitrable claims remained in the case );
21
     Thinket Ink Info. Res., Inc. v. Sun Microsystems, Inc., 3 68F.3d 1053, 1060(9th Cir. 2004)
22
     (holding that the district properly dismissed the claims "[a]lthough the Federal Arbitration
23
     Act 'provides for a stay pending compliance with a contractual arbitration clause ...a
24
     request for a stay is not mandatory"' ); Gadomski v. Wells Fargo Bank NA., 281F. Supp.
25
      3d 1015, 1020-21(E. D. Cal. 2018) (holding that "because both claims are to be arbitrated,
26
     the Court dismisses Plaintiffs claims in favor of arbitration"); Olsavsky v. Prestige
27
     Healthcare, No. 4:14CV510, 2014 WL 13 3 3 670, at *2 (N.D. Ohio Apr. 1, 2014)
28
     (granting, in part, a joint motion to stay a case pending arbitration but ordering dismissal
                                                   -3 -
                                                                               3:2 l-cv-1447-BEN-KSC
     Case 3:21-cv-01447-BEN-DEB Document 9 Filed 09/21/21 PageID.73 Page 4 of 4



1
     of the case in its entirety because "all of the parties' claims are subject binding arbitration
     and there is nothing left before this Court except to execute judgment").
           Because the Parties indicate all claims will be arbitrated and do not raise any non-
4
     arbitrable claims, the Court finds that all claims are subject to binding arbitration, so there
     is nothing left before this Court to do except to enforce any judgment. Thus, the Court
     DENIES the parties' request for a stay, GRANTS their request to arbitrate, and dismisses
     this case without prejudice.
 8
     V.    CONCLUSION
 9
           For the above reasons, the Court GRANTS IN PART the Stipulation as follows:
10
           1.     The parties shall submit Plaintiffs claims to final and binding arbitration
11
     pursuant to the terms of the arbitration agreement referenced in the parties' Stipulation.
12
           2.     The instant action, and all proceedings herein, are dismissed without
13
     prejudice.
14
            3.    All remaining deadlines and dates set forth in this matter are hereby vacated.
15
           4.     The Clerk of the Court is directed to clos this case.
16
            IT IS SO ORDERED.
17
      DATED:       September 20, 2021
18                                                                              . BENITEZ
19
20
21
22
23
24
25
26
27
28

                                                   -4-
                                                                                 3:21-cv-1447-BEN-KSC
